Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 9-13, 14, 24, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuritani et al. (2011/0031837).
Regarding claim 1, Kuritani et al. shows a magnetically-coupled torque-assist device, comprising:
a movable magnet (15, Fig. 1) configured to rotate about a movable magnet axis extending through the movable magnet;
a first stationary magnet (24);
wherein the movable magnet and the first stationary magnet are permanent magnets and have a first gap (between 10 and 20) therebetween;
wherein there is an equilibrium state position (ESP) of the movable magnet where forces acting on the movable magnet are balanced such that the movable magnet is stationary (when 10 being far from 20) about the movable magnet axis;
wherein, when the movable magnet is rotated from the equilibrium state position (ESP) to an elastically stressed state position (SSP) about the movable magnet axis, magnetic fields of the movable magnet and the first stationary magnet generate a resultant magnetic field force (paras. 0041-0043) on the movable magnet along the circular path that biases the movable magnet towards the equilibrium state position.
Regarding claim 2, Kuritani et al. also shows further comprising:
a second stationary magnet and a third stationary magnet (23-26, Fig. 4);
wherein the second stationary magnet and the third stationary magnet are permanent magnets;
wherein, when the movable magnet is moved from the equilibrium state position to a stressed state position about the movable magnet axis, magnetic fields of the movable magnet and the first stationary magnet, the second stationary magnet and/or the third stationary magnet generate magnetic force on the movable magnet that biases the movable magnet towards the equilibrium state position (when 10 and 20 being near).
Regarding claim 4, Kuritani et al. also shows wherein the movable magnet is connected to a shaft (11), and wherein the movable magnet may rotate 360° or more in a clockwise direction and/or rotate 360° or more in a counterclockwise direction.
Regarding claim 5, Kuritani et al. also shows wherein the first gap between the movable magnet and the first stationary magnet is in a radial direction (between 62 and 72, Fig. 11) from the movable magnet axis.

Regarding claim 9, Kuritani et al. also shows further comprising:
a second stationary magnet (74, 75);
wherein the second stationary magnet is a permanent magnet;
wherein there is a second gap (axial and radial in Fig. 11) between the moveable magnet and the second stationary magnet; and
wherein when the movable magnet is rotated from the equilibrium state position (ESP) to the elastically stressed state position (SSP) about the movable magnet axis, magnetic fields of the movable magnet, the first stationary magnet and the second stationary magnet generate resultant magnetic field force on the movable magnet along the circular path that biases the movable magnet towards the equilibrium state position (Figs. 8 and 11).
Regarding claim 10, Kuritani et al. also shows wherein the second gap between the movable magnet and the second stationary magnet is in the radial direction (between 62 and 72) from the movable magnet axis.
Regarding claim 11, Kuritani et al. also shows further comprising:
a third stationary magnet (66, 67A);
wherein the third stationary magnet is a permanent magnet; and
wherein there is a third gap (2 axial air gaps and one radial air gap, Fig. 11) between the moveable magnet and the third stationary magnet;
wherein when the movable magnet is rotated from the equilibrium state position (ESP) to the elastically stressed state position (SSP) about the movable magnet axis, 
Regarding claim 12, Kuritani et al. also shows wherein the third gap between the movable magnet and the third stationary magnet is in an axial direction (between 73a and 68A and between 66 and 74) with respect to the movable magnet axis.
Regarding claim 13, Kuritani et al. also shows wherein the movable magnet (10, 15) is configured to rotate to a position along the circular path such that the movable magnet moves away from the third stationary magnet in the axial direction to a decoupled state position (DSP) due to repulsive magnetic forces between the movable magnet and the third stationary magnet (Figs. 8 and 11).
Regarding claim 14, Kuritani et al. also shows wherein the first stationary magnet is arranged in a rotatable housing (20).
Regarding claim 24, Kuritani et al. also shows a magnetically-coupled torque-assist apparatus, comprising:
a movable rotor magnet (15) configured to rotate about a rotor magnet axis extending through the rotor magnet; and
a stationary stator magnet (24);
wherein the rotor magnet and the stator magnet have a gap therebetween;
wherein there is an equilibrium state position (ESP) of the rotor magnet where forces acting on the rotor magnet are balanced (when 10 and 20 being far from each other) such that the rotor magnet is stationary about the rotor magnet axis; and
wherein, when the rotor magnet is rotated from the equilibrium state position to an elastically stressed state position (SSP), magnetic fields of the rotor magnet and the stator magnet generate a resultant magnetic force on the rotor magnet that biases the rotor magnet (when near each other) towards the equilibrium state position (ESP).
Regarding claim 26, Kuritani et al. also shows wherein the stator magnet is arranged in a rotatable housing (20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 3, 15, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuritani et al. in view of Diehl et al. (2018/0269767).
Regarding claims 3 and 25, Kuritani et al. shows all of the limitations of the claimed invention except for wherein the second stationary magnet is in between the first stationary magnet and the third stationary magnet, wherein the movable magnet and the second stationary magnet generate at least one magnetic field bloom, and wherein the at least one magnetic field bloom is compressed when the movable magnet is in the stressed state position compared to when the movable magnet is in the equilibrium state position as recited in claim 3 and wherein the rotor magnet and the stator magnet are configured to create a Halbach-effect magnetic field bloom, which contributes to the resultant magnetic force as recited in claim 25.
Diehl et al. shows the use of Halbach magnets for the purpose of increasing magnetic density.
	Since Kuritani et al. and Diehl et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Halbach magnets  as taught by Diehl et al. for the purpose discussed above.
Regarding claims 15 and 27, Diehl et al. also shows wherein the movable magnet and the first, second and third stationary magnets are rectangular magnets (Fig. 10).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuritani et al. in view of JP 2016-220505.

JP 2016-220505 shows the use of cylindrical magnet (Fig. 4) for the purpose of increasing torque.
	Since Kuritani et al. and JP 2016-220505 are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use cylindrical magnet as taught by JP 2016-220505 for the purpose discussed above.
Allowable Subject Matter
Claims 16-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious a magnetically-coupled torque-assist device, comprising: a first stationary magnet; a second stationary magnet; and a third stationary magnet; wherein the first stationary magnet, the second stationary magnet and the third stationary magnet are permanent magnets and are arranged on a stationary magnet line; wherein the second stationary magnet is arranged between the first stationary magnet and the third stationary magnet; wherein the first stationary magnet has a first polarity on a side facing the movable magnet; wherein the second stationary magnet has a second polarity on a side facing the movable magnet; and wherein the third stationary magnet has the first polarity on a side facing the movable magnet as recited in claim 16.  Claims 17-23 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/11/2022
/DANG D LE/Primary Examiner, Art Unit 2834